Exhibit 10.2


NOTE
$10,000,000    May 18, 2016
    Cincinnati, Ohio
FOR VALUE RECEIVED, PARK NATIONAL CORPORATION, a corporation organized under the
laws of the State of Ohio, hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION (the “Bank”) at its main office in Cincinnati, Ohio, in
lawful money of the United States of America in Immediately Available Funds (as
such term and each other capitalized term used herein are defined in the Credit
Agreement hereinafter referred to) on the Termination Date the principal amount
of TEN MILLION DOLLARS ($10,000,000) or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Bank under the Credit Agreement, and
to pay interest (computed on the basis of actual days elapsed and a year of 360
days) in like funds on the unpaid principal amount hereof from time to time
outstanding at the rates and times set forth in the Credit Agreement.
This note is the Note referred to in the Credit Agreement dated of even date
herewith (as the same may hereafter be from time to time amended, restated or
otherwise modified, the “Credit Agreement”) between the undersigned and the
Bank. The maturity of this note is subject to acceleration upon the terms
provided in said Credit Agreement.
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF OHIO WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS.
PARK NATIONAL CORPORATION
By: /s/ Brady T. Burt    
Name: Brady T. Burt
Title: Chief Financial Officer








